Citation Nr: 1123262	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether a December 4, 1991, decision of the Board of Veterans' Appeals (Board) that denied the application to reopen the claim of service connection for residuals of an electrical shock, other than a left thumb scar, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The moving party had active service from June 1982 to March 1984.    

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a December 1991 Board decision that denied the application to reopen the claim of service connection for residuals of electrical shock.  


FINDING OF FACT

The December 1991 Board decision that denied the application to reopen the claim of service connection for residuals of electrical shock, other than a left thumb scar, was supported by the evidence of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The December 1991 Board decision that determined that new and material evidence had not been submitted to reopen the claim of service connection for residuals of electrical shock, other than a left thumb scar, did not contain clear and unmistakable error.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 102, 3.156(a), 3.159 and 3.326(a).  This duty does not apply to claims of CUE in a prior final Board decision, however.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board will proceed with consideration of the motion.

Analysis

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20 which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b).

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Under the law in effect at that time of the December 1991 decision, a claim was reopened if new and material evidence was submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1990).  Effective January 22, 1991, 38 C.F.R. § 3.156(a) defined "new and material evidence" as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  Prior to that date, "new and material evidence" was interpreted as evidence that was not merely cumulative, but which established "a reasonable possibility that the new evidence, when viewed in context of all the evidence, both new and old, would change the outcome."  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In Colvin, the Court indicated that it found the two standards for "new and material evidence" consistent, with the only difference being that the "reasonable possibility" standard adopted by the amended 38 C.F.R. § 3.156(a) was "clearer and more easily applied."  Ibid.  

In the December 1991 decision, the Board acknowledged that it had issued a decision in June 1991 which reopened and granted the claim of service connection for a scar of the left thumb, a residual of electrical shock.  The Board noted that this decision was based solely on the presence of a left thumb scar which had already been service-connected, however.  Thus, the Board determined it was not appropriate to reopen the claim on that basis and a supplemental decision was needed to address whether new and material evidence had been submitted with respect to the other claimed residuals of electrical shock, namely atypical anxiety disorder, twitching, and gray hair.   

The Board then determined that new and material evidence had not been submitted with respect to the issue of service connection for any other residual of electrical shock.  The Board noted that the evidence added to the record since the previous decision included statements and testimony from the Veteran in which he reported details of the in-service electrical shock and a five-year history of twitching, anxiety, irritability, and gray hair which he attributed to the in-service electrical shock.  The additional evidence also included VA examination and treatment records which reflected diagnoses of no disabling residual of the in-service electrical burn, atypical anxiety disorder, and ineffective coping and normal neurological findings.  The Board found that the additional evidence was not material because it did not show any clinically diagnosed residuals which could be attributable to the in-service injury.  The Board explained that the evidence previously considered already established the existence of an in-service electrical shock and showed no residual abnormalities at separation and although the Veteran was reporting new symptoms which he believed were the result of the in-service electrical shock, the Board found the Veteran's statements alone did not "lay a sufficient foundation to support a conclusion of service connection."  

The Veteran alleges that CUE was committed in the Board's December 1991 decision when it denied the application to reopen the claim of service connection.  The relevant arguments include that the issuance of the December 1991 decision was CUE because the December 1991 decision was a "de facto appeal" of the June 1991 decision.  The Veteran and his representative also argue that because the Veteran's histories of anxiety/worry/nervousness were new, the Board incorrectly treated the matter as an application to reopen rather than a new claim of service connection.  Furthermore, they argue that, even if it was proper to treat the claim as an application to reopen, the histories of anxiety, nervousness, and worry and the diagnosis of atypical anxiety disorder were new and material evidence because the evidence considered in the previous final decision did not include any histories or findings of anxiety.  

The Board has carefully reviewed all the arguments involved in the Veteran's CUE motion but finds no CUE in the December 1991 decision.  To the extent the moving party contends that the issue was improperly characterized as an application to reopen in December 1991, the statements received in September 1988 reflect the Veteran's contention that he had psychiatric (and neurological) disorders as a result of the in-service electrical shock.  The Board acknowledges that the moving party argues that these statements should be interpreted as a new claim rather than a claim to reopen since the previous decisions had not considered whether the Veteran had a psychiatric disorder as a result of the in-service electrical shock.  This argument is really a disagreement as to how the evidence was interpreted and evaluated, however, which is not a basis for CUE.  

To the extent the moving party contends that the Board did not properly interpret the evidence in the possession of VA in its determination that new and material evidence was not submitted, this assertion is also a disagreement as to how the facts were weighed or evaluated, which has been specifically precluded as a basis for CUE.   

To the extent the moving party contends that the issuance of the December 1991 decision was CUE, the Board finds no CUE in the issuance of the decision.  VA regulations permit the Board to reconsider an appellate decision on its own motion upon allegation of obvious error of fact or law.  38 C.F.R. § 19.185 (1991).  The Board committed an obvious error in the June 1991 decision when it reopened the claim based on the existence of a left thumb scar, because service connection had already been granted for the scar, and failed to consider whether new and material evidence had been submitted with respect to any other claimed residual.  Thus, the reconsideration of the matter in the December 1991 supplemental decision was proper and no CUE was committed.  

Finally, to the extent that the Board relied upon the amended version of 38 C.F.R. § 3.156(a) in its decision, the Board finds no CUE was committed.  The Board acknowledges that 38 C.F.R. § 3.156(a) became effective while the application to reopen was pending, which means the application to reopen should have been considered under the "old" standard as well as the "new" standard.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Although the December 1991 decision does not explicitly indicate that the Board considered the application to reopen under both standards, the decision does cite to the amended 38 C.F.R. § 3.156(a) and Colvin, which provided the framework for the "old" 38 C.F.R. § 3.156(a), and based on these citations, the Board's analysis of the evidence, and the consistency of the two standards, the Board finds the both standards were properly considered in determining whether new and material evidence had been submitted.  

Thus, although the Veteran is sympathetic to the moving party's arguments, the Board finds no CUE in the December 1991 Board decision.


ORDER

The motion for revision or reversal of the December 1991 Board decision on the basis of CUE is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


